United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS         February 7, 2007
                         FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk

                             No. 05-61082


DALE JONES; GEORGE PATTERSON; BETTY PATTERSON; ELIZABETH RAYBORN

                       Plaintiffs - Appellants

     v.

ALFA MUTUAL INSURANCE COMPANIES; ET AL

                       Defendants

ALFA MUTUAL INSURANCE COMPANIES; ALFA INSURANCE CORPORATION

                       Defendants - Appellees

                          --------------------
              Appeal from the United States District Court
         for the Southern District of Mississippi, Hattiesburg
                          USDC No. 2:02-CV-843
                          --------------------

Before KING, GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     The Order Denying Class Certification entered by the

district court is affirmed for essentially the reasons given by

the district court.

     AFFIRMED.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.